Citation Nr: 1514869	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-29 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability, claimed as secondary to service-connected chondromalacia patellae of the right knee.

2.  Entitlement to an increased disability rating for service-connected chondromalacia patellae of the right knee, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from January 1978 to May 1978 and on active duty from January 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2010 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a March 1983 rating decision, the RO granted a non-compensable disability rating for chondromalacia patellae of the right knee, effective November 5, 1982.  In June 2010, the RO assigned a disability rating of 10 percent for the service-connected chondromalacia patellae of the right knee, effective January 29, 2010.  

In September 2013, the Veteran presented sworn testimony during a video-conference hearing, which was chaired by the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted a waiver of initial RO consideration.  A transcript of the hearing has been associated with the claims file, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.

FINDINGS OF FACT

1.  In a March 1983 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.

2.  Additional evidence received since the March 1983 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a left knee disability and it raises a reasonable possibility of substantiating the claim.

3.  Left knee disability did not have its clinical onset in service and is not otherwise related to active duty; it was not caused or aggravated by his service-connected chondromalacia patellae of the right knee.  

4.  From January 29, 2010, through June 5, 2013, the Veteran's service-connected chondromalacia patellae of the right knee was manifested by limitation of extension to 15 degrees.

5.  During the pendency of the appeal, the Veteran's service-connected chondromalacia patellae of the right knee is manifested by limitation of flexion at 50 degrees.

6.  From June 6, 2013, the Veteran's service-connected chondromalacia patellae of the right knee is manifested by extension to 0 degrees.


CONCLUSIONS OF LAW

1.  A March 1983 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  The evidence received since the March 1983 RO decision is new and material as to the issue of entitlement to service connection for left knee disability, claimed as secondary to service-connected chondromalacia patellae of the right knee; and the claim is reopened.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156 (2014).

3.  Left knee disability was not incurred or aggravated in service and is not proximately due to or the result of service-connected chondromalacia patellae of the right knee.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

4.  From January 29, 2010, through June 5, 2013, the criteria for a rating of 20 percent for limitation of extension of the chondromalacia patellae of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2014).

5.  From June 6, 2013, the criteria for a rating of 10 percent for arthritis of the Veteran's service-connected chondromalacia patellae of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.59, 4.7, 4.71a Diagnostic Codes 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Initially, with respect to the new and material evidence claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection of a left knee disability, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With regard to the increased disability rating for the right knee disability, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, letters dated in February 2010 and March 2010 complied with VA's duty to notify the Veteran with regard to the increased rating and service connection claims.  In particular, these letters informed the Veteran of the need for evidence of a worsening of his service-connected disability.  The letters also informed the Veteran of the evidence necessary to sustain a claim of entitlement to service connection to include on a secondary basis.  Further, the Veteran was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  Also, the Veteran has been afforded VA examinations in May 2010, July 2010, and in June 2013, as to the pending claims. The VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  New and material evidence claim

By a March 1983 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a left knee disability, due to lack of evidence of an in-service injury or current diagnosis.  Notice of the denial was sent in March 1983.   He did not appeal that denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the March 1983 rating decision consisted of the Veteran's STRs and the Veteran's statements.
Relevant evidence received since the March 1983 rating decision denials includes VA examinations, VA treatment records, and the Veteran's statements.  Specifically, a January 2003 VA orthopedic report reveals a diagnosis of patellar tendinitis of the left knee.  A February 2009 VA treatment record shows a diagnosis of patella chondromalacia of the left knee.  Additionally, a July 2010 VA examination documented a diagnosis of musculoligamentous strain of the left knee.  Thereafter, VA treatment records shows continuing diagnoses and treatment for the Veteran's left knee disability.  See, e.g., VA treatment report dated February 2011.

Crucially, the January 2003 and February 2009 VA treatment records and the July 2010 VA examination are "new," as they were not of record at the time of the last final denials and are also "material" because they suggest a current diagnosis  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for a left knee disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Increased disability rating of the right knee claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 10 percent rating from January 29, 2010, date of his claim for an increased rating.  As will be detailed below, the Board finds that a 20 percent disability rating is warranted from January 29, 2010, through June 5, 2013, the date of a VA examination.  Additionally, a 10 percent disability rating is warranted from June 6, 2013.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts, supra.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Normal range of motion for the knee is defined as follows:  flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.
Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

A Veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Under Diagnostic Code 5003 degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  

Currently, the Veteran is assigned a 10 percent rating for chondromalacia of the right knee under Diagnostic Code 5260, which provides for the ratings governing limitation of flexion of the knee.  However, the Board finds that from January 29, 2010, through June 5, 2013, the evidence of record more nearly approximates the criteria for a 20 percent rating based on extension limited to 0 degrees with pain at 15 degrees for the right knee under Diagnostic Code 5261.  Additionally, from June 6, 2013, a 10 percent rating for the right knee is warranted under Diagnostic Code 5003.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also, Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A February 2009 VA treatment record documents the Veteran's right knee pain.  The Veteran reported stiffness in the morning and increasing pain upon activity.  He denied inflammation including redness and warmth.  A June 2009 VA treatment record shows complaints of his right knee giving away.  In an August 2009 VA treatment record, the Veteran reported that his knee pain was controlled with hydrocodone and that he was "doing great."  See VA treatment record dated August 2009.  

The Veteran was afforded a VA examination in May 2010.  He reported right knee pain with weakness, stiffness, and some instability.  He also described popping with decreased range of motion.  The Veteran also complained of frequent buckling with a giving away of the knee.  He reported flare-ups occurring weekly, lasting up to two days, and exacerbated by weather change and going up and down stairs.  The Veteran denied any periods of complete incapacity.  He avoids high impacted activities.  He also reported difficulty walking more than two blocks.  He has received injections and physical therapy for his knee pain.  Alleviating factors include medications (such as hydrocodone), rest, heat, and activity restrictions.  Upon physical examination, flexion was 95 degrees with pain at 85 degrees and extension was 0 degrees with pain at 15 degrees.  McMurray testing was negative, with the exception of popping and grinding.  The examiner reported increased pain, but no additional functional limitations were noted with repetitive use.  The examiner refused to speculate with respect to additional limitation due to flare-ups.  X-rays showed no fracture or dislocation.  The Veteran was diagnosed with chondromalacia of the right knee.  The examiner noted that the Veteran is employed full-time.  However, he is unable to work, up to three days a month, due to his knee condition.  He can tolerate standing for an hour.  He reported his daily living activities are impacted, such as shopping and traveling.  He denied the use of any type of assistive device.

A March 2011 physical therapy note shows limitation of prolonged standing or walking and an inability to kneel.  Pain is alleviated with sitting or heat.  X-rays revealed no abnormalities on the right knee.  Range of motion was within functional limits; however, the Veteran demonstrated restricted knee flexion.  Drawer and ligamentous testing were negative.  The knee was stable with varus-valgus force.  The physical therapist noted that the Veteran is able to return to his employment as a cargo loader with no restrictions.  

During an August 2012 VA orthopedic consult, the Veteran denied instability and dislocation when walking.  Upon examination, the Veteran had normal range of motions.  He had no effusion or atrophy. There was tenderness to palpitation of the medial and lateral joint lines.  The knee was stable with varus-valgus force.  Drawer, McMurray, and Lachman testing were negative.  Crepitus and tibial rotation were noted with no abnormalities.   He had a positive grind test of the knees; however, extensor mechanism was intact with normal tracking of the patella. 

The Veteran was afforded another VA examination on June 6, 2013.  The Veteran described right knee pain of 8-10/10.  He noted a history of locking intermittently while climbing steps.  He stated that he has been taking Tramadol three times per day for pain.  The Veteran reported flare-ups of pain with his right knee giving away, precipitated by cold weather, occurring twice a month lasting five seconds.  These flare-ups are relieved by medication.  Upon physical examination, flexion was 80 degrees with pain at 50 degrees and extension was 0 degrees without pain.  Upon repetition, flexion was 70 degrees and extension was 0 degrees.  Functional loss and functional impairment were exhibited with less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran endorsed tenderness in the knee.  The Veteran exhibited normal right knee flexion and extension strength.   There were no abnormalities of the medial-lateral flexion and extension of the right knee.  Drawer and Lachman tests were negative.  The examiner indicated that there was no evidence of patellar subluxation or dislocation.  However, the examiner indicated that an x-ray report showed evidence of patellar subluxation.  Moreover, an April 2012 MRI demonstrated thickened anterior cruciate ligament and mild patellar cartilage loss.  An August 2012 x-ray revealed no evidence of fractures, dislocations, soft tissue swelling or joint effusion.  The August 2012 x-ray also showed minimal degenerative changes in the right knee.  The examiner diagnosed residuals of chondromalacia patella of the right knee with minimal degenerative arthritis of the right knee joint.  The Veteran reported he has worn a knee brace for eight years.  See VA examination report dated June 2013.  The Veteran provided a detailed work history since his separation of service.  For example, the Veteran has worked as a land scraper for a hospital, an assembler for metal cabinets, and was employed at Drisco Leather for ten years.  Most recently, the Veteran worked as a plane loader at an airport from 2004 to 2011.  Thereafter, he moved to live with his daughter and has not been looking for employment, due to the pain in his right and left knee.  He further stated that has been living at the rescue mission.  Id. 

A September 2013 VA treatment record shows complaints of right joint knee pain.  The Veteran reported that his "knee joints" had given out and the right knee joint locks.  See VA treatment record dated September 2013.  Upon examination, flexion was 90 degrees with pain.  No excessive anteroposterior or mediolateral movements at both knee joints.  Muscle strength showed no abnormalities.  The Veteran was diagnosed with degenerative arthritis of the right knee.  Id.

As will be explained below, the Board finds that the Veteran's chondromalacia of the right knee is more appropriately rated under Diagnostic Code 5261 from January 29, 2010, through June 5, 2013, based on limitation of extension and under Diagnostic Code 5003 from June 6, 2013, due to a noncompensable painful range of motion with degenerative arthritis of the right knee. 

Right knee flexion was limited, at worst, to 70 degrees, with pain at 50 degrees.  Throughout the entire appeal period, objective evidence of limitation of flexion represents a noncompensable rating.  The criteria for a 10 percent rating for limitation of flexion requires flexion limited to 45 degrees, which has not been met. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

A May 2010 VA examination report shows that the right knee extension was limited to 0 degrees, with pain at 15 degrees.  As such, a disability rating of 20 percent for limitation of extension to 15 degrees is warranted, but only from the date of the Veteran's claim, which was January 29, 2010, through June 5, 2013.  The criteria for a 30 percent rating, the next higher rating available, for limitation of extension requires extension limited to 30 degrees, which has not been met throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Moreover, since June 6, 2013, a June 2010 VA examination report shows that the right knee extension was limited, to 0 degrees, with no pain.  Therefore, the objective evidence of limitation of extension does not meet the requirements for a noncompensable rating.  The criteria for a noncompensable percent rating for limitation of extension requires extension limited to 5 degrees, which has not been met.  Id.  

The Board has considered whether the Veteran is entitled to a separate compensable rating for lateral instability and patellar subluxation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  See also VAOPGCPREC 23-97.  The evidence shows that the June 2013 VA examiner indicated that there was no evidence of lateral instability and patellar subluxation.  However, the examination report shows that the examiner checked the box indicating that there was x-ray evidence of patellar subluxation.  Immediately thereafter, the examiner supported his findings with a list of previous x-ray and MRI results.  The x-ray and MRI results were absent any findings of lateral instability and patellar subluxation.  Additionally, the examiner diagnosed chondromalacia patella of the right knee with minimal degenerative arthritis of the right knee joint, but did not diagnose patellar subluxation of the right knee.  The examiner's endorsement of patellar subluxation is internally inconsistent with his examination report and inconsistent with all of the medical evidence of record.  In fact, before and after the examination report, medical professionals specifically found no evidence of subluxation.  See, e.g., VA treatment report dated September 2013 and physical therapy report dated March 2011.  After considering the June 2013 VA examiner's opinion in light all the evidence of record the Board finds that the June 2013 VA examiner was in error when checking the box that indicated that an x-ray report showed evidence of patellar subluxation.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012)(citing Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011) (holding a medical examination report must be read as a whole in determining its adequacy and that the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).

To this end, the Veteran has complained of his right knee giving way and the use of a right knee brace.  However, there is no objective evidence of lateral instability or patellar subluxation.  The Veteran's right knee has repeatedly been found to be stable upon physical examination.  Notably, two VA treatment records demonstrate that the knee was stable to varus-valgus force and Lachman's tests were negative.  See, e.g., VA orthopedic report dated August 2012.   Stability of a knee joint can be identified by objective testing and to the extent the Veteran is competent to comment on stability of the knee joint, his statements are contradicted by objective testing and are not credible.  In light of the findings of normal stability of the right knee, a separate compensable evaluation based on any instability of that joint is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to the criteria under Diagnostic Code 5003, the medical evidence shows an August 2012 x-ray finding of degenerative arthritis in the right knee.  Additionally, VA treatment records and the June 2013 VA examination report demonstrate a noncompensable, painful range of motion.  See VAOPGCPREC 09-98 (August 14, 1998).  See also 38 C.F.R. § 4.59.  Since the Veteran is in receipt of a compensable rating on limitation of motion, a separate rating for degenerative arthritis of the right knee is not warranted from January 29, 2010, through June 5, 2013.  See 38 C.F.R. § 4.71a, DC 5003.  The Board finds that a 10 percent rating of the chondromalacia of the right knee is warranted from June 6, 2013, under Diagnostic Code 5003.  The criteria for a 20 percent rating under Diagnostic Code 5003 requires x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations, which has not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5300 (2014).

Objective evidence of medial joint line tenderness was found on examination.  However, there has been no evidence of record that documents either the dislocation of semilunar cartilage or the symptomatic removal of it.  As such, a separate compensable evaluation based on any instability of that joint is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 and 5259 (2014).
The remaining Diagnostic Codes allowing for additional ratings for the right knee are inapplicable.  Diagnostic Code 5256 does not apply, as the medical records do not show any finding of ankylosis in the right knee.  Diagnostic Code 5262 for malunion of the tibia and fibula is not relevant, as x-rays show no evidence of this kind of impairment.  Diagnostic Code 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. at 206 -07.  However, an additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted.  In this regard, the Board observes that the Veteran has complained of pain, giving way, buckling, and stiffness in the right knee.  See, e.g., VA examination report dated May 2010.  At the June 2013 VA examination, the Veteran reported to experience flare-ups occurring twice a month and are precipitated in cold weather.  According to the Veteran, on a scale of one to ten, his pain level reaches an eight during these flare-ups.  The Veteran further added that he is unable to participate in high impact activities and has difficulty walking more than two blocks due to his right knee disability.  However, the Veteran indicated that rest, medication, and heat help relieve some of his pain.  In addition, the May 2010 examiner noted no objective evidence of additional limitation of motion following repetitive motion.  Indeed, the June 2013 VA examiner noted that the Veteran experienced pain on repetitive testing and exhibited, to include, weakened movement, fatigability and incoordination.  However, the June 2013 VA examiner indicated that upon repetitive testing the Veteran did not experience swelling, deformity, atrophy, and instability.   Additionally, the right knee disability has never been manifested by ankylosis, limitation of flexion, impairment of the tibia and fibula, or genu recurvatum, to include after repetitive-use.  Given these findings, the Board finds that the effect of this symptomatology is contemplated in the disability ratings assigned herein.

Lastly, the Board also has considered the Veteran's statements that describe his right knee pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive, which, as discussed above, do not support a higher rating or separate ratings.  

Accordingly, the Board finds that his chondromalacia of the right knee more closely approximates a 20 percent rating, under Diagnostic Code 5261, from January 29, 2010, through June 5, 2013.  Similarly, his chondromalacia of the right knee more closely approximates a 10 percent rating, under Diagnostic Code 5003, from June 6, 2013.  

IV.  Additional Considerations

Additionally, the Board finds that the Veteran's right knee disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria reasonably describe the Veteran's right knee disability level and symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 10 percent and 20 percent disability ratings are, therefore, adequate.  See Thun, 22 Vet. App. at 115.
However, even if the first Thun element had not been satisfied due to any right knee symptoms not contemplated by the rating criteria, extraschedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  Throughout the appeal, the Veteran's right knee has not presented an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).

In this regard, the Veteran has not contended, nor does the evidence show that he was hospitalized during the appeal period as a result of his right knee symptomatology.  Accordingly, a referral for extraschedular consideration is not warranted because his right knee symptoms are contemplated by the rating schedule and clinical evidence summarized herein does not reflect symptoms that would totally preclude employment.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

A request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

A review of the overall evidence does not reflect that the Veteran's right knee disability alone precluded employment during the appeal period.  The Board finds that the June 2013 VA examination is the most competent evidence in this regard.  The June 2013 VA reported shows that the Veteran has consistently maintained employment since service, until 2011.  Here, the Veteran has not worked since 2011 and his statements and VA examination reports document that he stopped working to move and live with his daughter and has not looked for employment.  See, e.g., VA social worker's report dated May 2013. ( "the Veteran reported that he wanted to be close to his daughter so he can continue to mend the relationship" and he wants time to work on himself).  A clear preponderance of the evidence is against a finding that the right knee disability warrants a TDIU.

V.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b) (2014), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 497, 495-96 (1997).

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

Initially, the Veteran submitted a claim to reopen his claim of entitlement to service connection for his left knee condition.  See Veteran's claim dated January 2010. Thereafter, in March of 2010, the Veteran indicated that he was claiming service connection as secondary to his service-connected right knee disability.  


The Veteran has not claimed and the record does not show that left knee disability had its clinical onset in service or is otherwise related to active duty.  Here, the Veteran asserts that his left knee disability is the result of his service-connected right knee disability.  See Board's hearing transcript dated September 2013. 

A November 2002 VA emergency report documents the Veteran's left knee pain.  A January 2003 VA orthopedic note documented the Veteran's reported history of left knee pain for the past six years.  Upon evaluation, the Veteran was diagnosed with left patellar tendinitis.  In an April 2004 VA orthopedic report, the VA resident physician indicated that the Veteran has sought treatment for eight to ten years for his left knee pain.  The VA resident physician diagnosed the Veteran with patellofemoral arthritis.  A February 2007 VA MRI report reveals no abnormalities in the Veteran's left knee.  The VA physician indicated that a MRI revealed two ganglions in the Veteran's left knee; however, surgery is not necessary.  A February 2009 VA treatment record shows a diagnosis of patella chondromalacia of the left knee. 

In January 2010 the Veteran submitted a claim to reopen his claim of entitlement to service connection for his left knee condition.  In March of 2010, the Veteran indicated that service connection for left knee disability was warranted as secondary to his service-connected right knee disability.

The Veteran was afforded a VA examination on July 2010.  The Veteran reported he sustained his left knee injury in service but does not remember any specific event that caused his injury.  He stated his knee pain intensifies in cold weather.  His left knee pain interferes with his employment.  The VA examiner indicated that he reviewed the Veteran's claims file.  Upon examination, he was diagnosed with a left knee strain.  The examiner opined that the Veteran's left knee disability is less likely as not caused by his service-connected right knee disability.  The examiner 

reasoned, the Veteran did not receive any specific treatments throughout his service for his left knee pain.  Despite that an MRI in January 2009 revealed early chondromalacia of the patella of the left knee and that he has received injections for mild arthritis, "there is no good evidence or literature that supports chondromalacia of one knee leads to an increased risk of chondromalacia of the patella of the contralateral knee."  Furthermore, there is no basis for aggravation.  See VA examination report dated July 2010.

A February 2011 VA treatment report documents the Veteran's bilateral knee pain.  He declined cortisone injections for pain control.

In September 2013, the Veteran testified that his left knee disability was caused by his service-connected right knee disability.  He explained that he applies additional pressure to his left knee to relieve his right knee pain.  Further, he stated that there has been no doctor that has been able to relate his left knee disability to his service-connected right knee disability.   See Board hearing transcript dated September 2013.

Review of the evidence demonstrates that the July 2010 VA examiner's opinion was based upon review of the record and analysis of the Veteran's entire history, including his medical history as to the service-connected chondromalacia patellae of the right knee.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Crucially, the Veteran has not produced a medical opinion to contradict the conclusion set forth by the July 2010 VA examiner.  The July 2010 VA stated that the Veteran's left knee disability is not related to his service-connected right knee disability and that there was no aggravation.  The July 2010 VA examiner considered the Veteran's medical history in rendering his negative nexus opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his left knee claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the July 2010 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

The Board acknowledges the Veteran's testimony concerning his left knee disability and its relationship to his service-connected right knee disability.  See, e.g., Board hearing transcript dated September 2013.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that a left knee disability may lead to a right knee disability is commonly known and, therefore, the Veteran's testimony that his left knee disability is related to his service-connected right knee disability is related has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the July 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions, and do objective testing to determine the presence of underlying pathology.  

The Board notes that an opinion as to its etiology is equally complex, especially given that the Veteran's left knee disability was initially diagnosed decades after his right knee was diagnosed.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left knee disability, as secondary to the service-connected chondromalacia patellae of the right knee.  The benefit sought on appeal is accordingly denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence sufficient to reopen claim of service connection for a left knee disability have been received, claimed as secondary to service-connected chondromalacia patellae of the right knee; to this extent, the appeal is allowed.

Entitlement to service connection for a left knee disability, claimed as secondary to service-connected chondromalacia of the right knee is denied.

From January 29, 2010, through June 5, 2013, a 20 percent rating for the chondromalacia of the right knee is allowed, subject to the regulations governing the award of monetary benefits.

From June 6, 2013, a rating in excess of a 10 percent rating for chondromalacia of the right knee is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


